NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2008-1148
                                 (Serial No. 07/925,450)




                                  IN RE JUNG J. LEE


       Clifford D. Hyra, The Law Office of James C. Wray, of McLean, Virginia, argued
for appellant. With him on the brief was James C. Wray.

      Shannon M. Hansen, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With her on the brief was Thomas L. Stoll,
Associate Solicitor. Of counsel was Sydney O. Johnson, Acting Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                     2008-1148
                              (Serial No. 07/925,450)



                                IN RE JUNG J. LEE




                                 Judgment
ON APPEAL from the       UNITED STATES PATENT AND TRADEMARK OFFICE

In CASE NO(S).           07/925,450.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, LOURIE and PROST, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT


DATE: August 7, 2008                    /s/ Jan Horbaly
                                       Jan Horbaly, Clerk